FILED
                           NOT FOR PUBLICATION                                 JUN 05 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JENNY M. HOYT,                                   No. 13-35682

              Plaintiff - Appellant,             D.C. No. 2:12-cv-00163-JPH

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   James P. Hutton, Magistrate Judge, Presiding

                             Submitted June 2, 2015**
                               Seattle, Washington

Before: O’SCANNLAIN, TASHIMA, and McKEOWN, Circuit Judges.

      Jenny M. Hoyt appeals from the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of benefits. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The ALJ did not err in discounting the opinion of treating physician Dr.

Mabee, as she gave “specific, legitimate reasons for doing so that are based on

substantial evidence in the record.” Morgan v. Comm’r of Soc. Sec. Admin., 169
F.3d 595, 600 (9th Cir. 1999) (quoting Andrews v. Shalala, 53 F.3d 1035, 1041

(9th Cir.1995)). Specifically, Dr. Mabee’s opinions were based on check-box

forms, and they were predicated on the self-reporting of Hoyt, who the ALJ

determined was not credible. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012) (“[T]he ALJ may ‘permissibly reject[ ] ... check-off reports that [do] not

contain any explanation of the bases of their conclusions.” (internal citation

omitted)); Morgan, 169 F.3d at 602 (“A physician’s opinion of disability premised

to a large extent upon the claimant’s own accounts of his symptoms and limitations

may be disregarded where those complaints have been properly discounted.”

(internal quotation marks omitted)).

      Further, the ALJ’s decision remains supported by substantial evidence,

notwithstanding the submission of the report of Dr. Arnold subsequent to such

decision. Reports “submitted after the ALJ issued [her] decision” are by their

nature “less persuasive.” Macri v. Chater, 93 F.3d 540, 544 (9th Cir. 1996).

Further, the reasons that the ALJ gave for rejecting the opinions of Dr. Mabee

“apply with equal force” to the opinion of Dr. Arnold. Both opinions are based on


                                          2
the same check-box form, and based on the same self-reports of Hoyt. See Molina,
674 F.3d at 1122 (explaining that, even when the ALJ fails to comment upon

certain testimony, such failure is harmless when the ALJ’s reasons for rejecting

other testimony “apply with equal force” to the ignored testimony).

      AFFIRMED.




                                         3